DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/841,407 filed on 05/01/2019.
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/880,404 filed on 07/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 and 03/15/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2019/0186767A1 hereinafter “Patel” 
Regarding claim 11, Patel discloses a lighting control system comprising: 
(¶13L3-6: assembly may be configured for a cosmetic light switch over; as shown in Fig 1A for example; ¶15L4-7: assembly may be placed over a switch); and  
3a radar system coupled to the light switch module (¶21L1-11: sensors include radar sensor; which may be part of the assembly).
Regarding claim 12, Patel discloses the lighting control system according to claim 11, wherein the light switch 2module comprises 
a switch module (¶15L4-7: a switch) and base module (¶14L4: a cover plate) and wherein a radar antenna is 3positioned in the switch module (¶21L8-19: a patch antenna or an array of multiple patch antenna integrated with a printed circuit board).
Regarding claim 13, Patel discloses the lighting control system according to claim 12, wherein 
the radar antenna (¶21L8-19: a patch antenna or an array of multiple patch antenna integrated with a printed circuit board) is 2positioned directly behind an actuation surface of the switch module. (as shown in Fig.1B for example, the circuit board [117] is positioned behind the front surface [103] of the cover plate [101] which houses the switch [121])
1 Regarding claim 15, Patel discloses the lighting control system according to claim 12. wherein 
the radar antenna (¶21L8-19: a patch antenna or an array of multiple patch antenna integrated with a printed circuit board) is 2positioned in a wall plate as shown in Fig.1B for example, the circuit board [117] is positioned behind the front surface [103] of the cover plate [101] which houses the switch [121]) and is configured to be electrically connected to the switch 3module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel. 1
Regarding claim 14, Patel discloses the lighting control system according to claim 13, 
a display (¶37L15-22: the indicator may include a LCD; or an OLED display)) 
Patel does not explicitly disclose: 
the radar antenna is 2positioned around a peripheral portion of a display.  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application design the assembly by arranging the antenna to be around a peripheral portion of the display. 
One of ordinary skill in the art would’ve been motivated because the display would block the motion sensor from performing its function and has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske.
Claims 1-3, 8 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of US2016/0126733A1 hereinafter “Hicks” 
Regarding claim 1, Patel discloses a lighting control system comprising:  
2a lighting control module (¶59L1-4: assembly may communicate with an illumination system) configured to cause a transmission of a quantity of 3electrical energy to a lighting circuit of a luminaire electrically connected to the lighting 4control module (¶59L27-35: one or more light sources are modified accordingly; operational state may include the degree of brightness, the color and/or the color temperature of the illumiation);  
5a sensor system (¶21L1-11: sensors) positioned in the lighting control module (¶21L1-11: sensors, which may be part of the assembly), the sensor system 6including a primary sensor (¶26L10-12: sensors [239]) and at least one auxiliary sensor (¶21L1-11: sensors include radar sensor), the sensor system further 7including a plurality of sensor types (¶26L10-11: temperature sensors; ¶21L1-11: radar sensor); and  
8a controller system (¶26L8: a microcontroller) communicably coupled to the sensor system and configured to 9control the transmission of the quantity of electrical energy to the lighting circuit (¶59L27-35: one or more light sources are modified accordingly; operational state may include the degree of brightness, the color and/or the color temperature of the illumiation);  
Patel does not explicitly disclose: 
10the primary sensor in the sensor system is configured to remain active 11continuously, wherein the controller system is configured to analyze primary sensor 12signals from the primary sensor, wherein the controller system is configured to 13selectively analyze one or more auxiliary sensor signals obtained from the at least one 14auxiliary sensor in response to the one or more 
Hicks discloses an occupancy sensor system (¶17L1-3: system may find use in lighting control system) wherein 
10the primary sensor (¶41L1: photodetector) in the sensor system is configured to remain active 11continuously (Note: photodetector is always “active”), wherein the controller system is configured to analyze primary sensor 12signals from the primary sensor (¶35L1-10: the photodetector can monitor the ambient light level, and can send representative signal to the processor), wherein the controller system is configured to 13selectively analyze one or more auxiliary sensor signals obtained from the at least one 14auxiliary sensor (¶45L20-25: the PIR sensor senses a body having a heat signature in excess or IR levels) in response to the one or more primary sensor signals being below a 15predetermined threshold (¶45L18-20: the received data is determined to be below a threshold), the controller system is further configured to modify the 16transmission of the quantity of electrical energy to the lighting circuit in response to the 17analysis of one or more of the primary sensor signals and the one or more auxiliary 18sensor signals. (¶45L18-25: the processor configures the sensor into a mode which the load is energized)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel to operate in a similar manner as disclosed by Hicks. 
(Hicks ¶5L1-65) 
Regarding claim 2, Patel in view of Hicks hereinafter “Patel/Hicks” disclose in Patel the lighting control system according to claim 1, wherein the controller system is 2configured to 
select a lighting scene from a plurality of lighting scenes based on 3analyzing the sensor signals from the primary sensor and the at least one auxiliary sensor. (¶59L27-35: one or more light sources are modified accordingly; operational state may include the degree of brightness, the color and/or the color temperature of the illumiation)
1	Regarding claim 3, Patel/Hicks discloses in Patel the lighting control system according to claim 1, wherein the controller system is 2configured to 
modify a lighting setting of a light switch module based on analyzing the 3 sensor signals from the primary sensor and the at least one auxiliary sensor. (¶59L27-35: one or more light sources are modified accordingly; operational state may include the degree of brightness, the color and/or the color temperature of the illumiation)
1 Regarding claim 8, Patel/Hicks discloses in Patel the lighting control system according to claim 1, wherein the plurality of sensor 2types is selected from a group consisting of
 a radar sensor system, a time of flight sensor 3system, an inertial measurement unit sensor system, and a microphone sensor system. (¶21L1-11: sensors include radar sensor)
Regarding claim 19, Patel/Hicks discloses in Patel the lighting control system according to claim 1, the lighting control module 4comprises a light switch actuator. (¶14L13-15: the toggle mechanism of switch [121] extends through the central aperture)

	Regarding claim 20, Patel/Hicks discloses in Patel the lighting control system according to claim 1, the lighting control module 2comprises 
a light switch actuator including a contact component (¶14L13-15: the toggle mechanism of switch [121] extends through the central aperture) and a tactile display 3housed in the light switch actuator.  (¶37L15-22: the indicator may include a LCD; or an OLED display; ¶38L1-19: the user interface element may include an input device or a capacitive touch sensor)
1	Regarding claim 21, Patel/Hicks discloses in Patel the lighting control system according to claim 20, wherein 
the light switch 2actuator is configured to move the contact component from a first position to a second 3position to connect an electrical flow path by movement of an actuation surface of the 4light switch actuator (¶14L13-15: the toggle mechanism of switch [121] extends through the central aperture) and wherein the tactile display is configured to move 5contemporaneously with the actuation surface, the tactile display configured to toggle 6between lighting settings in response to one or more motions on the actuation surface, the 7tactile display configured to discretely display a distinct icon in response to a change in 8the lighting setting. (¶37L1-22: the LCD may be capable of symbolic display, alphanumeric display and/or graphic display)
1 Regarding claim 22, Patel/Hicks discloses in Patel the lighting control system according to claim 1, wherein the controller system is 2configured to analyze data determined to represent activity forward of a switch housing 3for the lighting control system and to exclude data determined to represent activity 4rearward of the switch housing. (Note: inherently disclosed as all sensors are facing forward (towards the front surface [103]) thus no activity in the rear would be detected) 
	Regarding claim 23, Patel/Hicks discloses in Patel the lighting control system according to claim 1, wherein 
the controller system is 2configured to determine presence of a subject based on analyzing sensor signals from the 3primary sensor and the at least one auxiliary sensor. (¶24L1-10: assembly configured to record reading from sensors based on a motion event that may be detected with the motion sensor) 
1	Regarding claim 24, Patel/Hicks discloses in Patel the lighting control system according to claim 1, wherein 
the controller is 2configured to control lighting of the luminaire in response to determining presence of a 3subject.  (¶59L27-35: one or more light sources are modified accordingly; operational state may include the degree of brightness, the color and/or the color temperature of the illumiation)
 Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel/Hicks further in view of US2020/0370934A1 hereinafter “Jonsson” 
7Regarding claim 6, Patel/Hicks discloses the lighting control system according to claim 1, 
Patel/Hicks does not explicitly disclose: 
the at least one 8auxiliary sensor is configured for activation in response to a detection by the primary 9sensor.  
Jonsson discloses a system wherein a system component is in a sleep state until a wake up signal is communicated to the system component after detection by a sensor. (¶40L1-12) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel/Hicks to operate in a similar manner as disclosed by Jonsson, that is keep the secondary sensor inactive until the primary sensor sends “wake-up signal” to activate the secondary sensor. 
 
1Regarding claim 7, Patel/Hicks discloses the lighting control system according to claim 1, 
Patel/Hicks does not explicitly disclose: 
the at least one 2auxiliary sensor is configured to remain inactive until selectively activated by the 3controller system.  
Jonsson discloses a system wherein a system component is in a sleep state until a wake up signal is communicated to the system component after detection by a sensor. (¶40L1-12) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel/Hicks to operate in a similar manner as disclosed by Jonsson, that is keep the secondary sensor inactive until the primary sensor sends “wake-up signal” to activate the secondary sensor. 
One of ordinary skill in the art would’ve been motivated because this would allow the device to operate in low power state, thus preserving power.  
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel/Hicks further in view of US2021/0383556A1 hereinafter “Steiner” 
Regarding claim 25, Patel/Hicks discloses the lighting control system according to claim 1
Patel/Hicks does not explicitly disclose: 
2configured to selectively analyze an auxiliary sensor signal response to determining from 3the one or more primary sensor signals that a subject is moving away from and towards 4the lighting control system.
Steiner discloses a light control system wherein 
2configured to selectively analyze an auxiliary sensor signal response to determining from 3the one or more primary sensor signals that a subject is moving away from and towards 4the (¶39L1-26: when a person enters a room, his/her movement may be detected as motion in one direction. When the person exits the room, his/her motion may be determined to be in an opposite direction)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel/Hicks to operate in a similar manner as disclosed by Steiner, that is to determine the direction of the movement of the detected person.  
One of ordinary skill in the art would’ve been motivated because this would allow the system to improve occupant-driven control measures, such as energy control, air quality control, room assignment and/or scheduling. (Steiner ¶2)   
1 	Regarding claim 26, Patel/Hicks discloses the lighting control system according to claim 1
Patel/Hicks does not explicitly disclose: 
to determine a number of subjects in a room based on analyzing the sensor 3signals from the primary sensor and the at least one auxiliary sensor.  
Steiner discloses a light control system wherein 
2 to determine a number of subjects in a room based on analyzing the sensor 3signals from the primary sensor and the at least one auxiliary sensor.  (¶39L1-26: the occupant counting sensor may be configured to determine an occupant count and/or a change in the occupant count of the room)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel/Hicks to operate in a similar manner as disclosed by Steiner, that is to determine occupant count. 
(Steiner ¶2)   
1 	Regarding claim 27, Patel/Hicks discloses the lighting control system according to claim 1
Patel/Hicks does not explicitly disclose: 
2track movement of a subject in a room based on analyzing the sensor signals from the primary sensor and the at least one auxiliary sensor.
Steiner discloses a light control system wherein 
2track movement of a subject in a room based on analyzing the sensor signals from the primary sensor and the at least one auxiliary sensor. (¶44L1-28: the occupant counting sensor may track the movement of an occupant through multiple zones of a coverage area to determine whether the occupant is entering or leaving the room) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the microcontroller disclose by Patel/Hicks to operate in a similar manner as disclosed by Steiner, that is to track the movement of an occupant. 
One of ordinary skill in the art would’ve been motivated because this would allow the system to improve occupant-driven control measures, such as energy control, air quality control, room assignment and/or scheduling. (Steiner ¶2)   
Allowable Subject Matter
Claims 4-5, 9-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	February 25, 2022